FILE COPY




  BRIAN QUINN
   Chief Justice
                                 Court of Appeals                             VIVIAN LONG
                                                                                  Clerk

JAMES T. CAMPBELL
      Justice
                                 Seventh District of Texas                  MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                               Potter County Courts Building                  P. O. Box 9540
                                                                                79105-9540
                                501 S. Fillmore, Suite 2-A
                                Amarillo, Texas 79101-2449                    (806) 342-2650

                               www.txcourts.gov/7thcoa.aspx

                                      June 22, 2017

Kathryn H. Gurley                             Julie Goen Panger
District Attorney                             THE KIECHLER LAW FIRM PLLC
287th Judicial District                       619 Broadway
P.O. Box 729                                  Lubbock, TX 79401
Friona, TX 79035                              * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *

RE:      Case Numbers: 07-16-00465-CR, 07-16-00466-CR, 07-16-00467-CR,
         07-16-00468-CR
         Trial Court Case Number: 2900

Style: Alexander Eli Martinez v. The State of Texas

Dear Counsel:

         The State's brief was filed on Wednesday, June 21, 2017.

                                                        Very truly yours,
                                                        Vivian Long
                                                        VIVIAN LONG, CLERK